Citation Nr: 0638527	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-04 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
coronary artery disease during the period from December 9, 
1997, to August 26, 2001, and an initial rating in excess of 
60 percent for the disability from August 27, 2001, to July 
18, 2004.  

Entitlement to an initial rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1987.  He also had approximately 10 years of prior 
active service.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
November 2003, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, the originating agency granted increased 
ratings for the veteran's coronary artery disease of 60 
percent, effective August 27, 2001, and 100 percent, 
effective July 19, 2004.  This did not satisfy the veteran's 
appeal with respect to the period prior to July 19, 2004.  
The case has been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  The veteran underwent coronary artery bypass surgery in 
June 1996.

2.  During the period from December 9, 1997, to August 24, 
2001, the veteran's coronary artery disease was not 
manifested by cardiac hypertrophy or dilatation; it did not 
preclude more than light manual labor; and the metabolic 
equivalent (MET) at which dyspnea, fatigue, angina, 
dizziness, or syncope occurred was greater  
than 5.

3.  The veteran sustained a myocardial infarction, confirmed 
by laboratory testing, on August 25, 2001.

4.  During the period from December 1, 2001, to July 18, 
2004, the veteran's coronary artery disease was not 
manifested by chronic congestive heart failure; his MET 
workload remained above 3; and he did not have an ejection 
fraction of 30 percent or less.

5.  The veteran's diastolic blood pressure readings have all 
been below 110 and his systolic blood pressure readings have 
all been below 200.


CONCLUSIONS OF LAW

1.  The veteran's coronary artery diseases warrants a 30 
percent rating for the period from December 9, 1997, to 
August 24, 2001, a 100 percent rating from August 25, 2001, 
through November 2001, and a 60 percent rating from December 
1, 2001, to July 18, 2004.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017 (1997); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7005, 7006 (2006).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that after the initial adjudication of 
the claims, the originating agency provided the appellant 
with the notice required under the VCAA by letter mailed in 
April 2004, to include notice that he should submit all 
pertinent evidence in his possession.  In addition, he was 
provided notice with respect to the effective-date element of 
the claims in an August 2006 letter.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either of the claims.  The 
Board is also unaware of any such available evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims on a de novo basis in March 2006.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  

Service connection and 10 percent disability ratings were 
granted for the veteran's coronary artery disease and 
hypertension in a March 2001 rating decision, effective 
December 1997, as the medical evidence of record showed that 
in June 1996 the veteran underwent an emergency four vessel 
coronary bypass and had elevated blood pressure.  

In March 1999 and December 2000 the veteran was provided VA 
examinations.  He complained of shortness of breath and chest 
pain.  The veteran was diagnosed with coronary artery disease 
and hypertension at both examinations.  His blood pressure at 
the March 1999 examination was measured at 136/60, 151/67, 
and 144/67.  An electrocardiogram (EKG) showed a normal sinus 
rhythm and a normal axis.  The examiner found that there was 
no evidence of ischemia, hypertrophy, or a conduction 
abnormality.  At the December 2000 examination, the veteran's 
blood pressure was measured at 137/71, 133/64, and 125/62.  
Chest X-rays at that time showed a heart that appeared normal 
for the veteran's age.

On August 24, 2001, the veteran was admitted to the Palmetto 
Baptist Medical Center for treatment of a ureteral stone.  On 
August 25, 2001, he developed acute substernal chest pain.  A 
small enzymatic myocardial infarction was found.  His blood 
pressure reading was 144/86.  While he did not experience any 
post-infarction angina, his EKG results showed minimal aortic 
insufficiency and an increased myocardium risk.  His ejection 
fraction was estimated at 50 percent.

In February 2002 the veteran was provided a VA examination.  
He stated that he experienced occasional angina that was not 
related to stress or strain.  His blood pressure reading was 
160/80.  Upon examination, the examiner noted that the 
veteran's first and second heart sounds were audible with no 
murmur.  A stress test showed a MET of 10.7, while his EKG 
showed an ejection fraction of 65 percent.

Six months later, in August 2002, the veteran was admitted to 
Providence Northeast Hospital for chest pain and possible 
unstable angina.  He was discharged the following day when 
initial enzyme tests and his EKG were negative, although 
chest X-rays showed that his heart was borderline enlarged.

Also of record are treatment records from the Dorn VA 
Hospital and the Columbia VA Medical Center (VAMC) from 
January 1999 to May 2005.  The veteran's diastolic blood 
pressure readings during this period ranged from 50 to 81, 
while his systolic blood pressure readings ranged from 111 to 
140.  In April 2003 his hypertension was described as 
moderate.    

The veteran was afforded another VA examination in July 2004.  
He reported experiencing chest pain and dyspnea with 
exertion.  The veteran stated that his last heart 
catherization was a year ago.  Blood pressure readings were 
130/68, 134/68, and 126/60.  The examiner observed that the 
veteran's heart had a regular rhythm, although a systolic 
murmur at the base of the heart radiating to the carotids was 
noted.  In response to questions from the Board included in 
its November 2003 remand, the examiner stated that the 
objective evidence from the veteran's coronary heart disease 
was not compatible with the veteran's stated functional 
impairment, notably his ejection fraction of 56 percent and a 
chest X-ray showing mild cardiomegaly.  There were no 
objective signs of congestive heart failure, and while the 
veteran reported angina on moderate exertion, there was no 
objective evidence confirming its presence.

The veteran also underwent treatment at the Mancrief Army 
Hospital for his heart condition from January 2001 to July 
2005.  His diastolic blood pressure ranged from 58 to 84, 
while his systolic blood pressure ranged from 125 to 152.  In 
January 2001 the veteran's left ventricular ejection fraction 
was 77 percent, while his right ventricular ejection fraction 
was 67 percent.  In April 2004 a chest X-ray showed his 
pulmonary vascularity was normal without any evidence of 
congestive heart failure.  A year later in April 2005 the 
veteran showed symptoms of increased angina and an EKG 
revealed a sinus rhythm and prominent left ventricular 
voltage.

The veteran's most recent VA examination was conducted on 
March 1, 2006.  The veteran reported experiencing 
intermittent congestive heart failure; however, the examiner 
stated that the heart failure was not chronic.  The veteran 
also reported experiencing palpitations and weekly chest 
pain.  Blood pressure measurements were 139/72, 135/64, and 
147/53.  A February 2006 EKG disclosed an ejection fraction 
of 69 percent.  The examiner noted that the veteran was 
unable to perform a stress function test because of his 
orthopedic problems and reported shortness of breath.  The 
estimated METs score was 3.  The diagnosis was coronary 
artery disease with subsequent coronary artery bypass 
grafting times four vessels.  There was no evidence to 
support a diagnosis of peripheral vascular disease.  Chest X-
rays showed that the heart was overall enlarged with poor 
inspiration.




Legal Criteria

General

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (2006).

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Criteria for Rating Heart Disease

During the period of this claim, the criteria for evaluating 
diseases of the heart system were revised, effective January 
12, 1998.

Under the criteria in effect prior to January 12, 1998, a 100 
percent evaluation is assigned for one year following bypass 
surgery and thereafter, residuals are rated under 
arteriosclerotic heart disease (Diagnostic Code 7005) with a 
minimum evaluation of 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7017 (1997).  Under Diagnostic Code 7005, a 
100 percent evaluation is warranted during and for  six 
months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  After 6 months, a 
100 percent evaluation is authorized if there are chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment is 
precluded.  Following a typical history of acute coronary 
occlusion or thrombosis as above or with history of 
substantiated repeated anginal attacks, a 60 percent 
evaluation is warranted if more than light manual labor is 
not feasible.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997).

Under the criteria which became effective January 12, 1998, a 
10 percent evaluation is assigned for arteriosclerotic heart 
disease (coronary artery disease) when a workload of greater 
than 7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or if continuous 
medication is required.  A 30 percent evaluation is assigned 
when a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or if there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating requires more than one episode of acute 
congestive heart failure in the past year; workload greater 
than 3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; 
and a 100 percent rating requires chronic congestive heart 
failure; workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2006).

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required and laboratory testing to determine the level can 
not be done for medical reasons, an estimation by a medical 
examiner of the level can be used.  38 C.F.R. § 4.104, Note 
(2). 

Under the criteria which became effective January 12, 1998, a 
100 percent evaluation is warranted during and for the three 
months following myocardial infarction, documented by 
laboratory tests.  Thereafter, the criteria for evaluating 
myocardial infarction are the same as those for evaluating 
arteriosclerotic heart disease.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2006).

Criteria for Rating Hypertension

The criteria for rating hypertension were also revised, 
effective January 12, 1998.

Under the former criteria, a 10 percent evaluation is 
warranted if diastolic pressure is predominantly 100 or more 
or if continuous medication is required for control of 
hypertension and there is a history of diastolic blood 
pressure predominantly 100 or more.  A 20 percent rating is 
authorized if diastolic pressure is predominantly 110 more 
and there are definite symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  

Under the criteria which became effective January 12, 1998, a 
10 percent rating is applicable for hypertensive vascular 
disease if diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or there is a 
history of diastolic pressure of predominantly 100 or more 
and continuous medication is required for control blood 
pressure.  A 20 percent is warranted if diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101 
(2006).  

Analysis

Coronary Artery Disease

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

For the period from December 9, 1997, to August 26, 2001, the 
veteran's coronary artery disease was rated as 10 percent 
disabling.  A 60 percent rating was in effect during the 
period from August 27, 2001, through July 18, 2004.  The 
medical evidence shows that the veteran underwent coronary 
artery bypass surgery in June 1996, more than one year prior 
to the effective date of service connection.  Therefore, he 
is not entitled to the 100 percent convalescent rating 
provided under the former criteria, but is entitled to the 
minimum rating of 30 percent provided under the former 
version of Diagnostic Code 7017.  In addition, the medical 
evidence shows that a myocardial infarction, confirmed by 
laboratory testing, occurred on August 25, 2001.  Therefore, 
under the current criteria for evaluating myocardial 
infarction, the veteran is entitled to a 100 percent rating 
from August 25, 2001, through November 2001.

With respect to whether a rating in excess of 30 percent is 
warranted during the initial evaluation period prior to 
August 25, 2001, the Board notes that in March 1999 the 
veteran had normal EKG with no evidence of ischemia, 
hypertrophy, or a conduction abnormality.  In addition, a 
chest X-ray in December 2000 showed that the veteran's heart 
appeared normal for his age and in January 2001 his left and 
right ventricular ejection fractions were 77 percent and 67 
percent, respectively.  There is no medical evidence for this 
period indicating that more than light manual labor was not 
feasible or that a work load of greater than 3 METS but not 
greater than 5 METS resulted in dyspnea, fatigue, angina, 
dizziness or syncope.  Therefore, the Board finds that a 
rating in excess of 30 percent is not warranted for the 
initial evaluation period prior to August 25, 2001.

With respect to whether a rating in excess of 60 percent is 
warranted during the period from December 1, 2001, to July 
19, 2004, the Board notes that at the February 2002 VA 
examination, the veteran was noted to have a workload of 10.7 
METs, while his ejection fraction was 65 percent.  The 
medical evidence clearly establishes that the veteran did not 
have chronic congestive heart failure during this period, nor 
does it establish that his MET workload was 3 or less or that 
he had left ventricular dysfunction with an ejection fraction 
of less than 30 percent.  In addition, while the veteran was 
admitted to a private hospital for chest pain and possible 
unstable angina in August 2002, he was discharged the 
following day when his EKG and enzyme tests were negative.  
Therefore, the Board finds that during the period from 
December 1, 2001, to July 19, 2004, the veteran's coronary 
heart disease did not more nearly approximate the criteria 
for a higher rating than those for a 60 percent rating.  

Hypertension

The medical evidence of record shows that the veteran's 
hypertension does not warrant more than a 10 percent rating.  
In this regard, the Board notes that the highest diastolic 
reading of 86 was taken at the Baptist Medical Center in 
August 2001 while the highest systolic reading of 160 was 
taken at the veteran's February 2002 VA examination.  In 
fact, during the entire appeal period, the veteran's 
diastolic readings were all well below 110 and his systolic 
readings were all well below 200.  Thus, it is clear that the 
veteran's hypertension does not warrant a higher rating.  


ORDER

The Board having determined that the veteran's coronary 
artery diseases warrants a 30 percent rating for the period 
from December 9, 1997, to August 24, 2001, a 100 percent 
rating from August 25, 2001, through November 2001, and a 60 
percent rating from December 1, 2001, to July 18, 2004, the 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


